DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Continuation-In-Part
This application is a continuation-in-part of U.S. Patent Application 15/406,492, filed January 13, 2017, which is a continuation of U.S. Patent Application 14/335,762, filed July 18, 2014, issued as U.S. Patent 9,547,859 on January 17, 2017, which is a continuation of U.S. Patent Application 14/214,644, filed March 14, 2014, issued as U.S. Patent 8,856,045 on October 7, 2014, which claims priority to U.S. Provisional Patent Application 61/917,936, filed December 18, 2013. U.S. Patent Application 14/214,644 is also a continuation-in-part of U.S. Design Patent Application 29/477,025, filed December 18, 2013, issued as U.S. Design Patent D755,183 on May 3, 2016.
This application is a continuation-in-part of U.S. Patent Application 16/029,483, filed July 6, 2018, which is a continuation of U.S. Patent Application 14/611,065, filed January 30, 2015, issued as U.S. Patent 10,019,724 on July 10, 2018.
This application is a continuation-in-part of U.S. Patent Application No. 15/956,741, filed April 18, 2018, which claims priority to U.S. Provisional Patent Application No. 62/486,951, filed April 18, 2017.
U.S. Patent Application No. 15/956,741 is also a continuation-in-part of U.S. Patent Application No. 15/893,514, filed February 9, 2018, which is a continuation of PCT Patent Application No. PCT/US2017/015676, filed January 30, 2017, which claims 
U.S. Patent Application No. 15/956,741 is also a continuation-in-part of U.S. Patent Application No. 15/435,228, filed February 16, 2017, which claims priority to U.S. Provisional Application No. 62/296,543, filed February 17, 2016 and is a continuation-in-part of U.S. Patent Application No. 14/458,192, filed August 12, 2014 and issued on January 23, 2018 as U.S. Patent No. 9,875,473, which is a continuation-in-part of U.S. Patent Application No. 14/456,683, filed August 11, 2014 and issued on February 9, 2016 as U.S. Patent No. 9,256,873, which is a continuation of U.S. Patent Application No. 14/335,762, filed July 18, 2014 and issued on January 17, 2017 as U.S. Patent No. 9,547,859, which is a continuation of U.S. Patent Application No. 14/214,644, filed March 14, 2014 and issued on October 7, 2014 as U.S. Patent No. 8,856,045, which claims priority to U.S. Provisional Patent Application No. 61/917,936, filed December 18, 2013. U.S. Patent Application No. 14/214,644 is also a continuation-in-part of U.S. 
As this application is applicable to the first inventor to file provisions of MPEP § 2152.01 (B) as the application is a child application filed under the provisions regarding continuation-in-part.  MPEP 2152.01(B) states as follows:
 If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application
In order to establish the effective filing date of the instant application each claim must be analyzed in its entirety to establish whether or not any the claim encompasses subject matter not fairly taught or suggested by each parent application to which the instant application claims priority (“To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, ¶ 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application”. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 558-59, 31 USPQ2d 1855”, as cited in Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 42 U.S.P.Q.2d 1674 (Fed. Cir. 1997)
Other applications as listed in the written description in paragraphs 0001-0005 form the priority chain for the instant application.

Claim 1. An offline retail machine comprising: a short-range transceiver (supported by U.S. Patent 8,856,045 at column 13, lines 23-34 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
one or more processors (also supported by U.S. Patent 8,856,045 at Figure 57 and column 15 lines 52-61 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
memory storing one or more programs that when executed by the one or more processors, cause the one or more processors to perform communications operations via one or more mobile devices, the communications operations comprising (also supported by U.S. Patent 8,856,045 at column 12 lines 15 through 46, column 13 lines 19-34 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
establishing via the short-range transceiver a connection between the offline retail machine and a first mobile device proximate to the offline retail machine (also supported by U.S. Patent 8,856,045 at column 13, lines 23-34 with publication date of October 7, 2014 to which priority is claimed which was filed on March 14, 2014)
transmitting via the short-range transceiver to the first mobile device first information including a record of one or more products and/or services provided by the offline retail machine for a first user who is associated with the first mobile device (supported by U.S. Patent Publication 2015/0170136 at paragraphs 0147 and 0246 with 
determining whether first acknowledgement information is received from the first mobile device within a predetermined time period, the first acknowledgement information acknowledging that a remote server received the first information; (supported by U.S. Patent Publication 2015/0170136 at paragraphs 0011, 0147 and 0230 with publication date of June 18, 2015 to which priority was claimed which was filed on June 30, 2014 as application no. 14/320,534)
in accordance with a determination that the first acknowledgement information is not received from the first mobile device within the predetermined time period:
maintaining the first information in the memory; (supported by U.S. Patent Publication 2015/0170136 at paragraphs 0181 and 0260 with publication date of June 18, 2015 to which priority was claimed which was filed on June 30, 2014 as application no. 14/320,534)
broadcasting an information packet via the short-range transceiver, wherein the information packet includes a status flag indicating unacknowledged information including the first information (supported by U.S. Patent Publication 2015/0170136 at paragraphs 0181 and 0260 with publication date of June 18, 2015 to which priority was claimed which was filed on June 30, 2014 as application no. 14/320,534).
Examiner notes that the application to which priority is claimed for application 14/320,534 is 14/214,644 which does not have the language regarding status flags and also does not have a clear recitation involving the maintaining of the first information in the memory as applied to a record of one or more products and/or services.  While 
Prior Patent 10,719,833 subject of Post Grant Review
Patent 10,719,833, issued July 21, 2020 is the subject of post-grant review PGR-2021-00077.  Examiner has reviewed the entire document for the matters being reviewed under sections 101, 112(a), 112(b), 102 and 103.  The patent is also the subject of PayRange Inc. v. KioSoft Technologies, LLC et al., Case No. 1:20-cv-24342 in the U.S. District Court for the Southern District of Florida (from pages 2-3 under section B “Related Matters”.   Examiner also notes that the only ground under which institution was not denied was under section 101 eligibility grounds as the Patent Trial and Appeal Board determined that challenges under sections 112 and 102/103 were not likely to be successful.  Per section B the ’833 patent is related to U.S. Patent No. 9,659,296 and U.S. Patent No. 9,134,995, which are the subject of PayRange Inc. v. Kiosoft Technologies, LLC et al., Case No. 1:20-cv-20970-RS in the U.S. District Court 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner reviewed the prior art from parent applications and from the post grant review and still believes that Berger et al. (U.S. Patent Publication 2004/0117262, hereinafter referred to as Berger) is the closest prior art of record or at least in light of the art cited from the post-grant review is one of a collection of references that can be viewed as being the closest prior art.  Unlike claims from the ‘492 application and the ‘762 application claims 1, 7 and 13 are not claiming a “pre-authorization” so this is not a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685